DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horbach [U.S. Patent No. 3675174].
Regarding claim 1, Horbach discloses an electrical component (e.g., 10, Fig. 1), comprising:
 a removable magnetic core (column 1, lines 11-12); 
an insulator (e.g., encapsulated bobbin 14, 16, Fig. 1), comprising; a first aperture (e.g., 14c, see Fig. 1, 9 and 10 where core is disposed or aperture where mold 62 is located in Fig. 23 during molding) disposed about a first portion of the core; and 
a first insulator passage (e.g., space occupied by wound wire 20 for winding 21 between bobbin 14 and encapsulation) formed into and through the insulator, encircling the first aperture; wherein a cross-section of the first insulator passage (i.e., where winding 21 is wound) is enclosed by the insulator (e.g., the encapsulated bobbin 14, 16),
an entrance formed into the insulator (e.g., groove 24, column 4, lines 73-75, Fig. 8) in fluid communication with first insulator passage (e.g., space occupied by winding 21 between bobbin 14 and encapsulation),
a first winding (e.g., 21) in fluid communication with the entrance (e.g., groove 24) extending through the first insulator passage and configured to conduct an electrical current; and
wherein an exterior surface of the first winding 21 is inside walls of the insulator [Col. 3, Lines 49-60, Fig. 1-7].
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, “receiving a molten conductive material” and “the molten conductive material upon solidification”, these limitations have not been given In re Thorpe, 227 USPQ
Regarding claim 2, Horbach discloses the insulator comprises; 
a second aperture (e.g., 16c column 4, lines 8-9, Fig, 1, 9 and 10) disposed about a second portion of the core; and 
a second insulator passage (e.g., space occupied by wound wire 20 for winding 22 between bobbin 16 and encapsulation) extending through the insulator, encircling the second aperture; and 
a first transition passage (e.g., passage of wire 20 between winding 21 and 22 within the encapsulation) connecting the first insulator passage to the second insulator passage, wherein the first winding 21 extends through the first transition passage and the second insulator passage [Col. 3, Lines 49-60, Fig. 1-7].
Regarding claim 8, Horbach discloses wherein the electrical component comprises an inductor [Col. 3, Lines 49-60].
Regarding claim 23, Horbach discloses the first winding 21 includes a winding wall (e.g., multi-layer winding) disposed about a hollow passage (e.g., passage between bobbin 14 and encapsulation) formed through an interior of the first winding [see Fig. 4].

Claims 3-7, 9-15 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horbach in view of Ono et al. [U.S. Pat. No. 7427909]. 
Regarding claim 3, Horbach discloses the instant claimed invention discussed above except for a third insulator passage extending through the insulator, encircling the first aperture; 
a fourth insulator passage extending through the insulator; and
a second transition passage connecting the third insulator passage to the fourth insulator passage, 
wherein the third insulator passage, the second transition passage, and the fourth insulator passage are isolated from the first insulator passage, the first transition passage, and the second insulator passage, and 
wherein a second winding extends through the third insulator passage, the second transition passage, and the fourth insulator passage.
Figure 20 of Ono discloses having another coil (e.g., above or below) separate from coil 30 (column 9, lines 27-30). Therefore, considering the structure of Figures 1-10 using the arrangement of Figure 20, a third insulator passage extending through insulator (e.g., insulator 150 comprising portions 152 and 156 with spiral groove 153), encircling a first aperture (similar to Fig. 3); 
a fourth insulator passage extending through the insulator (e.g., insulator 150 comprising portions 152 and 156 on a different axis similar to Figure 3); and a second transition passage connecting the third insulator passage to the fourth insulator passage,
wherein the third insulator passage, the second transition passage, and the fourth insulator passage are isolated (as mentioned in column 9, lines 27-30) from the first insulator passage, the first transition passage, and the second insulator passage, and wherein a second winding (similar 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have third and a fourth insulator passage as taught in Fig. 20 of Ono to the configuration of Fig. 1-10 to the structure of Horbach to provide a magnetic device with another set of coil in the same enclosure for increasing the inductance or provide a line filtering device.
Regarding claim 4, Ono discloses the first winding is configured to receive the electrical current from an alternating current (AC) power source via a first terminal and a second terminal (e.g., used as a transformer or a choke coil) [Col. 1, Lines 44-46].
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, “the molten conductive material upon solidification”, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., first winding, does not depend on its method of production, i.e., solidification of molten conductive material. In re Thorpe, 227 USPQ
Regarding claim 5, Ono discloses the second winding is configured to output the electrical current to a load via output third terminal and a fourth terminal (e.g., used as a transformer) [Col. 1, Lines 44-46].
Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 6, Ono discloses the first insulator passage encircles the first aperture in a first direction and the second insulator passage encircles the second aperture in a second direction, opposite from the first direction (e.g., passage in figure of eight configuration) [see Figure 3].
Regarding claim 7, Ono discloses the electrical component comprises a transformer [Col. 1, Lines 44-46].
Regarding claim 9, Horbach discloses a system, comprising: 
an insulator (e.g., encapsulated bobbin 14, 16, Fig. 1), comprising: a first aperture (e.g., 14c, see Fig. 1, 4, 9 and 10 where core is disposed or aperture where mold 62 is located in Fig. 23 during molding); and 
a first insulator passage (e.g., space occupied by wound wire 20 for winding 21 between bobbin 14 and encapsulation) formed into and through the insulator (e.g., encapsulated bobbin 14), encircling the first aperture;
wherein a cross-section of the first insulator passage is enclosed by the insulator (e.g., encapsulated bobbin), 
an entrance formed into the insulator (e.g., groove 24, column 4, lines 73-75, Fig. 8) in fluid communication with first insulator passage (e.g., space occupied by winding 21 between bobbin 14 and encapsulation),
a first winding (e.g., 21) in fluid communication with the entrance and extending through the first insulator passage and configured to conduct an electrical current; 

wherein an exterior surface of the first winding 21 conforms to the walls of the insulator  (e.g., outer walls of encapsulated bobbin) [Col. 3, Lines 20-62, Fig. 1-10].
Horbach discloses the instant claimed invention discussed above except for the first insulator passage encircling the first aperture at least two times. 
Ono discloses first insulator passage (e.g., spiral groove 153 of Figure 20 of coil insulator passage 150 comprising insulator 154 and 156 as applied to the embodiments of Figures 1-10, which is coil-containing insulator of dual aperture) encircling a first aperture (e.g., core passage 151) at least two times [Col. 9, Lines 15-31, Fig. 20].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulator passage encircling insulator aperture at least two times as taught by Ono to the first insulator passage of Horbach to provide a coil device with multi insulator passage for a multi-turn coil for an increased inductance.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, “receiving a molten conductive material” and “the molten conductive material upon solidification”, these limitations have not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., first winding, does not depend on its method of production, i.e., solidification of molten conductive material. In re Thorpe, 227 USPQ
Regarding claim 10, Horbach discloses the insulator comprises; 

a second insulator passage (e.g., space occupied by wound wire 20 for winding 22 between bobbin 16 and encapsulation) extending through the insulator, encircling the second aperture; and 
a first transition passage (e.g., passage of wire 20 between winding 21 and 22 within the encapsulation) connecting the first insulator passage to the second insulator passage, wherein the first winding 21 extends through the first transition passage and the second insulator passage [Col. 3, Lines 49-60, Fig. 1-7].
Horbach discloses the instant claimed invention discussed above except for the second insulator passage encircling the second aperture at least two times.
Ono discloses second insulator passage (e.g., spiral groove 153 of Figure 20 of coil passage 150 comprising insulator 154 and 156 as applied to the embodiments of Figures 1-10, which is a coil-containing insulator with dual aperture) encircling a second aperture (e.g., core passage 151) at least two times [Col. 9, Lines 15-31, Fig. 20].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulator passage encircling insulator aperture at least two times as taught by Ono to the second insulator passage of Horbach to provide a coil device with multi insulator passage for a multi-turn coil for an increased inductance.
Regarding claim 11, Horbach discloses the instant claimed invention discussed above except for
a third insulator passage extending through the insulator, encircling the first aperture;
a fourth insulator passage extending through the insulator; and

a second transition passage connecting the third insulator passage to the fourth insulator passage,
wherein the third insulator passage, the second transition passage, and the fourth insulator passage are isolated from the first insulator passage, the first transition passage, and the second insulator passage, and
wherein a second winding extends through the third insulator passage, the second transition passage, and the fourth insulator passage.
Figure 20 of Ono discloses having another coil (e.g., above or below) separate from coil 30 (column 9, lines 27-30). Therefore, considering the structure of Figures 1-10 using the arrangement of Figure 20, a third insulator passage extending through insulator (e.g., insulator 150 comprising portions 152, 156), encircling first aperture; a fourth insulator passage extending through the insulator; and a second transition passage connecting the third insulator passage to the fourth insulator passage,
wherein the third insulator passage, the second transition passage, and the fourth insulator passage are isolated from the first insulator passage, the first transition passage, and the second insulator passage, and wherein a second winding extends through the third insulator passage, the second transition passage, and the fourth insulator passage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have third and a fourth insulator passage as taught in Fig. 20 of Ono to the configuration of Ono, Fig. 1-10 to provide a magnetic device with another set of coil in the same enclosure for increasing the inductance or provide a line filtering device.
Regarding claim 12, Ono discloses the first winding is configured to receive the electrical current from an alternating current (AC) power source via a first terminal and a second terminal (e.g., used as a transformer or a choke coil) [Col. 1, Lines 44-46].
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 13, Ono discloses the second winding is configured to output the electrical current to a load via output third terminal and a fourth terminal (e.g., used as a transformer) [Col. 1, Lines 44-46].
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 14, Ono discloses the first insulator passage encircles the first aperture in a first direction and the second insulator passage encircles the second aperture in a second direction, opposite from the first direction (e.g., passage in figure of eight configuration) [see Figure 3].
Regarding claim 15, Ono discloses the first insulator passage encircles the third aperture in a first direction and the fourth insulator passage encircles the second aperture in a second direction, opposite from the first direction (e.g., passage in figure of eight configuration) [see Figure 3].

Regarding claim 24, Horbach discloses the instant claimed invention discussed above except for the first insulator passage encircles the first aperture at least two times.
Ono discloses first insulator passage (e.g., spiral groove 153 of Figure 20 of coil insulator passage 150 comprising insulator 154 and 156 as applied to the embodiments of Figures 1-10, which is a coil-containing insulator with dual aperture) encircling a first aperture (e.g., core passage 151) at least two times [Col. 9, Lines 15-31, Fig. 20].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulator passage encircling insulator aperture at least two times as taught by Ono to the first insulator passage of Horbach to provide a coil device with multi insulator passage for a multi-turn coil for an increased inductance.
Regarding claim 25, Horbach discloses the first insulator passage (e.g., space occupied by wound wire 20 for winding 21 between bobbin 14 and encapsulation) has a coil shape disposed about the first aperture (e.g., 14c) [see Fig. 4, 5].
Regarding claim 26, Horbach discloses the first insulator passage (see Fig. 4) encircling the first aperture (e.g., 14c) a first time defines a first loop having a first starting point and a first end point, wherein the first end point is axially offset from the first starting point along an axis extending through the first aperture and through a center of a coil shape formed by the first insulator passage (e.g., loop starts from lower portion).
Regarding claim 27, Horbach discloses the instant claimed invention discussed above except for the first insulator passage encircling the first aperture a second time defines a second loop having a second starting point, coincident with the first end point of 
Ono discloses first insulator passage (e.g., spiral groove 153 of Figure 20 as coil passage between insulator 154 and 156 as applied to the embodiments of Figures 1-10, which is a coil-containing insulator with dual aperture) encircling first aperture a second time (e.g., spiral groove 153 has different sections) defines a second loop having a second starting point, coincident with the first end point of the first loop, and a second end point, wherein the second end point is axially offset from the second starting point along the axis (winding starting from above e.g., 12, see Figure 1, as applied to Figure 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulator passage encircling first aperture a second time defines a second loop having a second starting point, coincident with the first end point of the first loop, and a second end point, wherein the second end point is axially offset from the second starting point along the axis as taught by Ono to the insulator passage of Horbach to be able to provide an inductive device with increased number of turn and increased value in inductance.
Regarding claim 28, Horbach further discloses a removable magnetic core (disclosed in column 1, lines11-12) extending through the first aperture (e.g., 14c, Fig. 4) [Col. 1, Lines 11-12].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horbach in view of Reznik et al. [U.S. Pat. No.  5942963].
Regarding claim 21, Horbach discloses the instant claimed invention discussed above except for the insulator is made of ceramic material.
Reznik discloses insulator 10 is made of ceramic material [Col. 2, Lines 48-67, Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ceramic insulator as taught by Reznik to the insulator of Horbach to provide a coil insulator that has a high fracture toughness, corrosion and abrasion resistant.
Response to Argument

Applicant's arguments with respect to claims 1-15, 21 and 23-28 have been considered but are moot in view of the new ground(s) of rejection. 
Horbach discloses a first insulator passage (e.g., space occupied by wound wire 20 for winding 21 between bobbin 14 and encapsulation) formed into and through the insulator, encircling the first aperture; wherein a cross-section of the first insulator passage (i.e., where winding 21 is wound) is enclosed by the insulator (e.g., the encapsulated bobbin 14, 16).
An entrance formed into the insulator (e.g., groove 24, column 4, lines 73-75, Fig. 8) in fluid communication with first insulator passage (e.g., space occupied by winding 21 between bobbin 14 and encapsulation). A first winding (e.g., 21) in fluid communication with the entrance (e.g., groove 24) extending through the first insulator passage and configured to conduct an electrical current; and wherein an exterior surface of the first winding 21 is inside walls of the insulator.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, “receiving a molten conductive material” and “the molten conductive material upon solidification”, these limitations have not been given In re Thorpe, 227 USPQ
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837